DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email with William Hartwell (Reg. No. 70,040) on 05/28/2021.
The application has been amended as follows (on top of the latest amendments submitted by Applicant on 05/24/2021):

Listing of Claims:
1. 	(Currently Amended) A computer-implemented method, comprising:
	by a processor of a trusted device, the trusted device including software that provides 
	receiving, from the credentialing system, trust evaluation rules usable to determine whether to authorize unknown devices to access a resource; 
receiving a request to access the resource and device evaluation attributes from an unknown device outside of the communications domain of the credentialing system; 

in response to determining that the unknown device is trustworthy: (i) providing to the unknown device a credential from the credentialing system for accessing the resource, and (ii) sending the device evaluation attributes of the unknown device and an identification of the unknown device to the credentialing system.

7. 	(Cancelled)

8.	(Currently Amended) A system, comprising:
	a memory; and
a processor of a trusted device, where the trusted device includes software that provides
receive, from the credentialing system, trust evaluation rules usable to determine whether to authorize unknown devices to access a resource; 
receive a request to access the resource and device evaluation attributes from an unknown device outside of the communications domain of the credentialing system; 

in response to determining that the unknown device is trustworthy: (i) provide to the unknown device a credential from the credentialing system for accessing the resource, and (ii) send the device evaluation attributes of the unknown device and an identification of the unknown device to [[to]] the credentialing system.

14.	(Currently Amended) A computer program product, comprising:
	a computer readable storage medium having computer readable program code embodied therewith, where the computer readable storage medium is not a transitory signal per se and where the computer readable program code, when executed on a computer of a trusted device, the trusted device including software that provides 
	receive, from the credentialing system, trust evaluation rules usable to determine whether to authorize unknown devices to access a resource; 
receive a request to access the resource and device evaluation attributes from an unknown device outside of the communications domain of the credentialing system; 

in response to determining that the unknown device is trustworthy: (i) provide to the unknown device a credential from the credentialing system for accessing the resource, and (ii) send the device evaluation attributes of the unknown device and an identification of the unknown device to [[to]] the credentialing system.

20.	(Cancelled)

Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.
Regarding claim 1, the prior art of record (Abuelsaad et al., US-20140245394- A1 (hereinafter “Abuelsaad ‘394”) in view of Slater, US-20110321175-A1 (hereinafter “Slater ‘175”) and Lindteigen et al., US-20130191897-A1 (hereinafter “Lindteigen ‘897”) does not disclose “the trusted device including software that provides responsible for providing an alternate method for provisioning of unknown devices outside of a communications domain of a credentialing system … sending the device evaluation attributes of the unknown device and an identification of the unknown device to the credentialing system” in the recited context.  Rather, Abuelsaad ‘394 teaches that the computing 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 8 and 14, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-6, 9-13 and 15-19 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                         
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494